Exhibit 10.1

Execution Version

AMENDMENT NO. 6 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 6 TO CREDIT AGREEMENT, dated as of May 26, 2015 (this
“Amendment”), by and among Cott Corporation Corporation Cott, a corporation
organized under the laws of Canada, Cott Beverages Inc., a Georgia corporation,
Cliffstar LLC, a Delaware limited liability company, Cott Beverages Limited, a
company organized under the laws of England and Wales, and DS Services of
America, Inc., a Delaware corporation, as Borrowers, the other Loan Parties
party hereto, the Lenders party hereto, JPMorgan Chase Bank, N.A., London
Branch, as UK Security Trustee, JPMorgan Chase Bank, N.A., as Administrative
Agent and Administrative Collateral Agent, and General Electric Capital
Corporation, as Co-Collateral Agent, and each of the other parties party hereto.
Each capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Amended Credit Agreement referred to below.

WITNESSETH

WHEREAS, the Borrowers, the other Loan Parties, the Lenders, the Administrative
Agent, the UK Security Trustee, the Administrative Collateral Agent, the
Co-Collateral Agent, and the other parties party thereto, are parties to that
certain Credit Agreement, dated as of August 17, 2010 (as amended by that
certain Amendment No. 1 to Credit Agreement, dated as of April 19, 2012, as
further amended by that certain Amendment No. 2 to Credit Agreement, dated as of
July 19, 2012, as further amended by that certain Amendment No. 3 to Credit
Agreement, dated as of October 22, 2013, as further amended by that certain
Amendment No. 4 to Credit Agreement, dated as of May 28, 2014, as further
amended by Amendment No. 5 dated as of December 12, 2014 and as may be further
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”; and as amended by this Amendment, the
“Amended Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement on the terms
and subject to the conditions expressly set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each party hereto is willing to agree to amend certain provisions
of the Credit Agreement on the terms and subject to the conditions expressly set
forth herein.

I. Amendments to Credit Agreement. Effective as of the Amendment No. 6 Effective
Date (as defined below), each party hereto hereby agrees that the Credit
Agreement shall be and hereby is amended as follows:

1. The introductory paragraph to the Credit Agreement is hereby amended by
deleting the phrase “and as further amended by Amendment No. 5, dated as of
December 12, 2014” and replacing it with the phrase “as further amended by
Amendment No. 5, dated as of December 12, 2014, and as further amended by
Amendment No. 6 dated as of May 26, 2015”.



--------------------------------------------------------------------------------

2. The definition of “Canadian Prime Rate” is hereby amended by adding the
following proviso at the end of such definition:

“; provided that, if any of the foregoing rates described in this definition
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement”.

3. The definition of “CDOR Rate” is hereby amended by adding the following
proviso at the end of such definition:

“; provided further that, if any of the foregoing rates described in this
definition shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement”.

4. The definition of “Federal Funds Effective Rate” is hereby amended by adding
the following proviso to the end of such definition:

“; provided that, if any of the foregoing rates described in this definition
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement”.

5. The definition of “LIBO Rate” is hereby amended by adding the following
proviso to the end of such definition:

“; provided further that, if any of the foregoing rates described in this
definition shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement”.

6. The definition of “Prime Rate” is hereby amended by adding the following
proviso at the end of such definition:

“; provided that, if such rate shall be less than zero, the Prime Rate shall be
deemed to be zero for purposes of this Agreement”.

7. The definition of “Indebtedness” is hereby amended by adding the following
language after the phrase “(a) obligations of such Person for borrowed money or
with respect to deposits”:

“(other than customary customer deposits in the ordinary course of business)”.

8. The definition of “Northeast Retail Group” is hereby deleted in its entirety
and replaced with the following definition:

“Northeast Retail Group” means (a) prior to the Northeast Transition Date,
Northeast Retailer Brands LLC, Cott NE Holding Inc. and Northeast Finco, Inc.
and (b) thereafter, Northeast Retailer Brands LLC.

9. The definition of Unrestricted Subsidiary” is hereby amended by adding the
following phrase immediately before the period at the end of such definition:

“, and provided, further, that on and after the Northeast Transition Date, Cott
NE Holding Inc. and Northeast Finco, Inc. shall not constitute Unrestricted
Subsidiaries”.

 

2



--------------------------------------------------------------------------------

10. The definition for “EBITDA” is hereby amended by adding the following
language immediately before the phrase “minus without duplication”:

“and (xi) the amount of any non-recurring restructuring charge, reserve,
integration cost, or other business optimization expense or cost (including
one-time charges directly related to implementation of cost-savings
initiatives), that is deducted (and not added back) in such period in computing
Net Income including, without limitation, those one-time charges related to
severance, retention, signing bonuses and relocation, in an amount not to exceed
$20,000,000 in the aggregate for all such transactions during any four
consecutive fiscal quarters,”

11. The following definitions are hereby added to the Credit Agreement in
appropriate alphabetical order:

““2015 Reorganization Disclosure Letter” means that certain letter, originally
dated the Amendment No. 6 Effective Date, from the Company to the Agents and the
Lenders, which letter shall (a) attach as Annex A thereto slides detailing the
then current draft of each step of the 2015 Reorganization and (b) attach as
Annex B thereto the final organizational structure of the Company as of the date
that the 2015 Reorganization is completed, as such letter may be amended, with
the consent of the Administrative Agent in its sole discretion, and such letter
and any such amendments shall be in form and substance satisfactory to the
Administrative Agent in its discretion.”

““2015 Reorganization” means an internal reorganization of the Company and its
Subsidiaries, to be completed no later than December 31, 2015 (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
satisfactory to the Administrative Agent in its discretion, and substantially in
the order of and substantially in compliance with the steps set forth in, and
resulting in a corporate structure of the reorganized entities substantially as
set forth in, the 2015 Reorganization Disclosure Letter, which reorganization
may include, among other intercompany transactions involving Indebtedness and
Equity Interests of the Company and its Subsidiaries, the following intercompany
Indebtedness:

(a) certain intercompany promissory notes and intercompany accounts receivable
(which intercompany promissory notes and intercompany accounts receivable shall
be subordinated to the Secured Obligations to the extent required under
Section 6.01(e)) among any or all of (i) the Loan Parties and (ii) direct
wholly-owned Subsidiaries of any Loan Party that pursuant to the 2015
Reorganization shall be merged into or become Loan Parties within 5 Business
Days (or such longer period as may be agreed to by the Administrative Agent in
its sole discretion) of the date such Person is formed or acquired as a direct
wholly-owned Subsidiary of a Loan Party, in each case as substantially set forth
in the 2015 Reorganization Disclosure Letter, each in approximately the amounts

 

3



--------------------------------------------------------------------------------

set forth in the 2015 Reorganization Disclosure Letter, and each of which shall
be transferred to or held by a Loan Party and pledged and delivered to the
Administrative Collateral Agent in accordance with the terms of the Loan
Documents, or cancelled prior to the completion of the 2015 Reorganization, in
each case in form and substance satisfactory to the Administrative Agent in its
discretion; and

(b) certain other intercompany promissory notes among the Loan Parties specified
in the 2015 Reorganization Disclosure Letter in approximately the amounts set
forth in the 2015 Reorganization Disclosure Letter, each of which shall be owned
by a Loan Party and pledged and delivered to the Administrative Collateral Agent
in accordance with the terms of the Loan Documents or cancelled prior to the
completion of the 2015 Reorganization, in each case in form and substance
satisfactory to the Administrative Agent in its discretion;

provided that, both before and after giving effect to the 2015 Reorganization,
and at all times during the 2015 Reorganization, the following conditions shall
be satisfied:

(i) no Default shall have occurred and be continuing;

(ii) subject to Section IV of Amendment No. 6 and clauses (iii) and (vi) of this
definition, any Collateral (including cash) shall remain subject to (or, in the
case of Collateral created as part of any step of the 2015 Reorganization, shall
become subject to, at or prior to the time such step is effected) a perfected
security interest of the Administrative Collateral Agent, subject to the
Permitted Perfection Limitations, in accordance with the terms of the Loan
Documents, and the validity, perfection and priority of such security interest
shall not be impaired by or in connection with the 2015 Reorganization;

(iii) no Person involved in any step of the 2015 Reorganization that is not a
Loan Party, solely for the period of time that such Person is not a Loan Party,
shall hold or own any assets or any Collateral other than Equity Interests of a
Loan Party and intercompany promissory notes and intercompany accounts
receivable (which intercompany promissory notes and intercompany accounts
receivable shall be subordinated to the Secured Obligations to the extent
required under Section 6.01(e)), in each case solely to the extent in compliance
with and required to complete the 2015 Reorganization;

(iv) the 2015 Reorganization shall be completed no later than the close of
business on the 15th Business Day after the initiation of the first step of the
2015 Reorganization (or such longer period as may be (x) required by
Governmental Authority or applicable law for a direct wholly-owned UK or
Luxembourgian

 

4



--------------------------------------------------------------------------------

Subsidiary of a Loan Party to comply with UK or Luxembourgian corporate
formalities, as applicable, in order to complete any step of the 2015
Reorganization or (y) agreed to by the Administrative Agent in its sole
discretion) substantially as set forth in the 2015 Reorganization Disclosure
Letter;

(v) the 2015 Reorganization shall be permitted under the Water Preferred Shares
Documents, the 2014 Indenture, the Water Secured Notes Indenture, the Cott
Unsecured Notes Indenture and any Replacement Indenture;

(vi) subject to Section IV.1 of Amendment No. 6, the Company shall have provided
all notices and certificates required to be delivered, within the time period
required to be delivered, to the applicable Agent, under the Loan Documents
(including, but not limited to, Section 4.15 of the U.S. Security Agreement);
provided that the Administrative Agent may, in its sole discretion, waive in
writing in advance any such notice period as permitted by Section VII(9) of
Amendment No. 6; and

(vii) each Person involved in any step of the 2015 Reorganization shall be a
Loan Party at all times during such step and at all times thereafter as is
required pursuant to the terms of the Loan Documents (without regard to any
grace periods set forth in Section 5.13) and otherwise at all times during which
such Person holds or owns any Collateral; provided that if any such step
involves the merger, dissolution or similar transaction that results in such
Person ceasing to exist, then such transaction shall be permitted so long as any
Collateral held or owned by such person immediately prior to such transaction is
transferred to or becomes property of a Loan Party (that will be a Loan Party
during and after such step) prior to or as part of such transaction; provided,
further, that each Person involved in any step of the 2015 Reorganization that
is (i) not a Loan Party and (ii) a direct wholly-owned Subsidiary of any Loan
Party formed for the purpose of the 2015 Reorganization, shall have five
(5) Business Days after the date on which such Person was formed or acquired as
a direct wholly-owned Subsidiary of a Loan Party to become a Loan Party by,
subject to Section IV.2 of Amendment No. 6, executing and delivering to the
Administrative Agent a Joinder Agreement and such other documents as are
required in connection therewith in accordance with Section 5.13 (without regard
to any time periods set forth therein).

The Administrative Collateral Agent or the UK Security Trustee, as applicable,
is hereby authorized to file UCC financing statements or similar filings or
registrations as the Administrative Agent reasonably determines is advisable in
connection with the steps contemplated by the 2015 Reorganization.”

 

5



--------------------------------------------------------------------------------

““Amendment No. 6” means Amendment No. 6 to Credit Agreement, dated as of
May 26, 2015, among the Loan Parties party thereto, the Lenders party thereto,
the Agents, and the Swingline Lenders and Issuing Banks party thereto.”

““Amendment No. 6 Effective Date” has the meaning assigned to such term in
Amendment No. 6.”

““Northeast Transition Date” means the date that Cott NE Holding Inc. transfers
any or all of the Equity Interests that it owns in Northeast Retailer Brands LLC
to Cott Beverages pursuant to a transaction or series of transactions permitted
under this Agreement.”

““Specified 2015 Sale and Leaseback Transaction” means (a) a sale to a Person
who is not an Affiliate of the Borrowers of one or more parcels of real estate
located in the United States and owned by a Loan Party that (i) are not subject
to a Mortgage in favor of a Collateral Agent and (ii) are included on the list
set forth on Exhibit H, or otherwise are reasonably acceptable to Administrative
Agent in its discretion, and (b) the subsequent leasing of such parcels by one
or more Loan Parties from the purchaser, and in each case that otherwise
complies with Section 6.06 and the other terms of the Loan Documents.”

12. Section 2.11(c)(3)(iii) of the Credit Agreement is hereby amended by adding
the following phrase immediately after the phrase “3 Business Days”:

“(or, in the case of Net Proceeds arising from the issuance of Qualified Equity
Interests that have been designated in the officer’s certificate described in
this clause (3) to be applied to voluntarily redeem or repurchase all or a
portion of the Water Preferred Shares, 30 Business Days (or such longer period
as may be agreed to by the Administrative Agent))”.

13. Section 6.02 of the Credit Agreement is hereby amended by (a) deleting the
word “and” at the end of the clause (n) thereof, (b) by deleting the period at
the end of the clause (o) thereof, replacing it with a semicolon and adding the
word “and” at the end thereof, and (c) adding the following clause
(p) immediately after clause (o) thereof:

“(p) Liens on Net Proceeds received from the issuance by the Company of
Qualified Equity Interests (in an aggregate amount at any time not to exceed the
amount required to redeem in full the Water Preferred Shares at such time) or
other cash of the Loan Parties which does not constitute Borrowings or proceeds
thereof (in an aggregate amount at any time, when combined with the aggregate
amount of Net Proceeds from the issuance of Qualified Equity Interests
referenced above, not to exceed the amount required to redeem in full the Water
Preferred Shares at such time), which Net Proceeds or other cash shall be
maintained in a trust or escrow account of Computershare Limited solely for the
purpose of redeeming the Water Preferred Shares in accordance with the
redemption provisions set forth in the amendment to the Company’s articles
referred to in clause (i) of the definition of Water Preferred Share Documents;
provided that (i) a notice of redemption has been delivered to the holders of
the

 

6



--------------------------------------------------------------------------------

Water Preferred Shares for the redemption of a portion of the Water Preferred
Shares in an amount equal to such Net Proceeds or such other cash, as
applicable, and such notice remains effective or (ii) such portion of the Water
Preferred Shares has been purchased or redeemed in full by the Company and is no
longer outstanding or is no longer deemed outstanding pursuant to the redemption
provisions of such amendment to the Company’s articles.”

14. Section 6.04(u) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(u) investments, loans and advances described in the 2015 Reorganization
Disclosure Letter solely to the extent in compliance with and required to
complete the 2015 Reorganization;”.

15. Section 6.05(l) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(l) the conveyance, sale, assignment, transfer or other disposition by Cott NE
Holding Inc. of any or all of the Equity Interests that it owns in Northeast
Retailer Brands LLC to Cott Beverages;”.

16. Section 6.06 of the Credit Agreement is hereby amended by adding the
following phrase immediately before the period at the end of such Section:

“; provided that such 180 day requirement shall not apply to the Specified 2015
Sale and Leaseback Transaction”.

17. Section 6.09(a) of the Credit Agreement is hereby amended by:

(a) deleting the first reference in clause (iv) of the phrase “calendar year”
and replacing it with the phrase “twelve month period”;

(b) in clause (iv) thereof, (i) adding the phrase “unless all outstanding Water
Preferred Shares are repurchased or redeemed in such twelve month period;
provided that no Borrowing or any proceeds thereof shall be used for any such
repurchase or redemption)” immediately after the phrase “shall not exceed
$100,000,000”, (ii) deleting the phrase “, except in the case of a repurchase or
redemption of Water Preferred Shares,” from subclause (B) thereof, and
(iii) adding the following phrase at the end of clause (iv):

“; provided that, solely with respect to the Water Preferred Shares, at least 3
Business Days (or such shorter period as the Administrative Agent may agree in
its discretion) prior to depositing any amount into an escrow account that
complies with the requirements in Section 6.02(p), the Company shall have
delivered to the Administrative Agent a written notice setting forth the amount
to be deposited and certifying that such deposit shall be in accordance with
Section 6.02(p), and that at the time of such deposit, each of the requirements
set forth in subclauses (A), (B) (without regard to the thirty day lookback) and
(C) of this clause (iv) shall be satisfied as though such repurchase or
redemption has occurred on the date of such deposit”.

 

7



--------------------------------------------------------------------------------

(c) deleting the word “and” immediately before the phrase “(v) any Restricted
Subsidiary”;

(d) adding the phrase “, and (vi) the Restricted Payments described in the 2015
Reorganization Disclosure Letter shall be permitted to the extent in compliance
with and required to complete the 2015 Reorganization” immediately before the
phrase “; provided that in the event that any Restricted Payment is made to any
Interim Holdco”; and

(e) adding the phrase “such Restricted Payment is in compliance with and
required to complete the 2015 Reorganization or” immediately before the phrase
“the Administrative Agent and the Co-Collateral Agent” in the proviso to such
Section 6.09(a).

18. Section 6.10 of the Credit Agreement is hereby amended by (a) adding the
phrase “, (u)” immediately after the phrase “(p), (q), (r)” in clause
(c) thereof, (b) deleting the word “and” immediately before the phrase “(h) any
issuances of securities”, and (c) adding the phrase “and (i) transactions made
between or among any Loan Party and any direct wholly-owned Subsidiary of a Loan
Party solely to the extent in compliance with and required to complete the 2015
Reorganization” at the end of such Section 6.10.

19. Section 6.15 of the Credit Agreement is hereby amended by adding the
following phrase at the end thereof:

“Notwithstanding anything in this Section 6.15 to the contrary, each Interim
Holdco may own the assets and incur the liabilities described in the 2015
Reorganization Disclosure Letter solely to the extent in compliance with and
required to complete the 2015 Reorganization.”

20. The Exhibits of the Credit Agreement are hereby amended by adding Exhibit H
attached to this Amendment as Exhibit H to the Amended Credit Agreement.

II. Conditions Precedent to Effectiveness. This Amendment shall become effective
as of the first date (the “Amendment No. 6 Effective Date”) on which each of the
following conditions precedent have been satisfied:

1. The Administrative Agent (or its counsel) shall have received either (A) a
counterpart of this Amendment signed by each Borrower, each other Loan Party,
the Agents, the Issuing Banks, the Swingline Lenders, and the Required Lenders
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or pdf transmission of a signed signature page of this
Amendment) that such Person has signed a counterpart of this Amendment.

2. The Administrative Agent and the Collateral Agents shall have received copies
of the most recent financial statements, projections and reports required to be
delivered pursuant to Section 5.01 of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

3. The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Amendment No. 6 Effective Date and executed by its Secretary,
Assistant Secretary or Director, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of this Amendment and the other Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the Financial
Officers, as applicable, and any other officers of such Loan Party authorized to
sign this Amendment and the Loan Documents to which it is a party, and (C) to
the extent not previously delivered to the Administrative Agent attached to a
similar certificate, contain appropriate attachments, including the certificate
or articles of incorporation, articles of association or organization of each
Loan Party, together with all amendments thereto except in the case where
consolidated articles of association are provided, certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws, memorandum and articles of association or
operating, management or partnership agreement (or other equivalent
organizational documents), together with all amendments thereto, and (ii) a
short form or long form certificate of good standing, status or compliance (or
confirmation that telephonic and online searches have been conducted at the
English Central Index of Winding Up Petitions and UK Companies House
respectively on the Amendment No. 6 Effective Date with respect to the Loan
Parties organized under the laws of England and Wales), as applicable, together
with any bring-down certificates, confirmations or facsimiles, if any, for each
Loan Party from its jurisdiction of organization, each dated a recent date on or
prior to the Amendment No. 6 Effective Date.

4. The Administrative Agent shall have received a certificate, signed by the
chief financial officer or treasurer of the Borrower Representative on behalf of
each Borrower on the Amendment No. 6 Effective Date certifying, as of the
Amendment No. 6 Effective Date, after giving effect to this Amendment, that:
(i) no Default has occurred and is continuing under any Loan Document, (ii) the
representations and warranties contained in the Loan Documents and in
Section III of this Amendment, in each case are true and correct in all material
respects as of such date (or, if such representations and warranties are as of a
prior date, were true and correct in all material respects as of such prior
date), (iii) the amendments contemplated by this Amendment are permitted
pursuant to each of the 2014 Indenture, the 2014 Notes, the Cott Unsecured
Notes, the Water Secured Notes, and the Water Preferred Shares, and
(iv) certifying any other factual matters as may be reasonably requested by the
Administrative Agent (including as to the matter set forth in clause 7 of this
Section II).

5. The Lenders, the Collateral Agents and the Administrative Agent shall have
received all fees required to be paid, including pursuant to Section VI hereof,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Amendment No. 6
Effective Date.

6. The Administrative Agent shall have received a solvency certificate, in form
and substance satisfactory to the Administrative Agent, from a Financial
Officer.

7. At the time of and immediately after giving effect to this Amendment, the
Borrowers’ Aggregate Availability shall not be less than 15% of the Line Cap.

8. The Administrative Agent shall have received such other documents as the
Administrative Agent, the Disbursement Agent, any Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

 

9



--------------------------------------------------------------------------------

III. Representations and Warranties of the Loan Parties. To induce the other
parties hereto to enter into this Amendment, each Loan Party represents and
warrants to each Lender and each Agent as of the date hereof as follows:

1. Each Loan Party has the legal power and authority to execute and deliver this
Amendment and the officers of each Loan Party executing this Amendment have been
duly authorized to execute and deliver the same and bind such Loan Party with
respect to the provisions hereof.

2. This Amendment has been duly executed and delivered by each Loan Party that
is a party hereto.

3. This Amendment and the Amended Credit Agreement each constitutes the legal,
valid and binding obligations of each Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4. The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under this Amendment, the
Amended Credit Agreement and under the other Loan Documents to which it is a
party and the consummation of the transactions contemplated by this Amendment,
the Amended Credit Agreement and the other Loan Documents: (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any Requirement of Law or conflict
with any Certificate of Incorporation, By-Laws, or other organizational or
governing documents (including, without limitation, the Memorandum and Articles
of Association), in each case applicable to any Loan Party or any of its
Subsidiaries, (iii) will not violate or result in a default under any indenture
or other agreement governing Indebtedness or any other material agreement or
other instrument binding upon any Loan Party or any of its Restricted
Subsidiaries, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any of its Restricted Subsidiaries and (iv) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
or any of its Restricted Subsidiaries, except Liens created pursuant to the Loan
Documents.

5. Each Borrower and each other Loan Party hereby reaffirms all covenants and
the representations and warranties contained in the Loan Documents and in this
Section III and agrees and confirms that all such representations and warranties
are true and correct in all material respects on and as of the date of this
Amendment as though made on and as of such date, except for any representation
and warranty made as of an earlier date, which representation and warranty
remains true and correct in all material respects as of such earlier date.

 

10



--------------------------------------------------------------------------------

IV. Post-Closing Covenants.

1. Notwithstanding anything to the contrary in the Amended Credit Agreement, no
later than 15 days following the Northeast Transition Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
to the extent not previously provided to the Administrative Agent or
Administrative Collateral Agent, as applicable, such Agent shall have received
from Cott NE Retail Holding Inc. and Northeast Finco, Inc. (the “Joining
Companies”) (i) a Joinder Agreement, together with such other agreements,
security documents, secretary’s certificates, officer’s certificates,
resolutions and opinions of counsel, in each case as may be reasonably required
by the Administrative Agent, (ii) certificates representing the shares of Equity
Interests owned by any Joining Companies together with undated stock powers for
such certificates executed in blank by a duly authorized officer of the pledgor
thereof, and (iii) promissory notes, if any, owned or held by any Joining
Company, endorsed without recourse in blank or accompanied by an executed
transfer form in blank by the pledgor thereof; provided, however, that no
Joining Company shall be required to pledge any Equity Interests that it owns in
Northeast Retailer Brands LLC so long as such Equity Interests constitute
Excluded Assets (as defined in the U.S. Security Agreement) under clause (f) of
such definition. For purposes of this Section IV, an officer is duly authorized
to execute such stock power, allonge or transfer form if he or she is serving in
the capacity set forth on such power or transfer form at the time such power or
transfer form is delivered to the Administrative Collateral Agent.

2. Notwithstanding anything to the contrary in any other Loan Document, no later
than 30 days following the completion of the 2015 Reorganization (or such longer
period as may be agreed to by the Administrative Agent and each Collateral
Agent, each in its sole discretion), to the extent not previously provided to
the Administrative Collateral Agent or the UK Security Trustee, as applicable,
such Agent shall have received (i) stock certificates and stock powers or stock
transfer forms, as applicable, for each certificate representing the shares of
Equity Interests transferred or created and in existence upon the completion of
the 2015 Reorganization, in the case of each stock power or stock transfer form,
executed in blank by a duly authorized officer of the pledgor thereof,
(ii) promissory notes and allonges or transfer forms, as applicable, for each
promissory note transferred or created and in existence upon the completion of
the 2015 Reorganization, in the case of each allonge or transfer form, executed
in blank by a duly authorized officer of the pledgor thereof, (iii) a
certificate of the Loan Parties signed by an authorized officer of the Company
certifying as to the accuracy and completeness of, and attaching, an updated
Schedule 3.15 to the Credit Agreement together with a redline against the
original Schedule 3.15 to the Credit Agreement solely reflecting changes to the
ownership of the Equity Interests and intercompany Indebtedness of the Loan
Parties and their respective Restricted Subsidiaries resulting from the 2015
Reorganization (such updated Schedule 3.15, the “Reorganization Schedule”), and
(iv) to the extent not previously required to be provided, such security
agreements, control agreements and other documents as may be reasonably
requested by the Administrative Agent in order to create and perfect a security
interest in favor of the Administrative Collateral Agent, subject to the
Permitted Perfection Limitations, in accordance with the terms of the Loan
Documents.

 

11



--------------------------------------------------------------------------------

V. Reference to and Effect on the Credit Agreement.

1. Upon the effectiveness of this Amendment pursuant to Section II above, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement as modified hereby.

2. Except as specifically amended or modified by this Amendment, the
Reaffirmation Agreements executed in connection herewith, the Credit Agreement,
the other Loan Documents and all other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect, and are hereby ratified and confirmed.

3. The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent, any other
Agent, the Issuing Banks, the Swingline Lenders, or the Lenders, nor constitute
a waiver of any provision of the Credit Agreement, any other Loan Document, or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

VI. Costs and Expenses. Each Borrower agrees to pay all reasonable out-of-pocket
expenses, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Co-Collateral Agent, incurred by any Agent
and any of its Affiliates in connection with the preparation, arrangement,
execution and enforcement of this Amendment and all other instruments,
agreements and other documents executed in connection herewith. To the extent
invoiced on or before the Amendment No. 6 Effective Date, all costs and expenses
in connection with this Amendment are due on or prior to the Amendment No. 6
Effective Date.

VII. Miscellaneous.

1. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, AND ANY DISPUTE BETWEEN ANY BORROWER AND ANY OTHER PARTY HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE CREDIT
AGREEMENT, THE AMENDED CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING 5-1401 OF THE
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS).

2. Waiver. To induce the Administrative Agent, the other Agents, the Issuing
Banks, the Swingline Lenders and the Lenders to enter into this Amendment, each
Loan Party further acknowledges that it has no actual or potential defense,
offset, claim, counterclaim or cause of action against the Administrative Agent
or any other Agent or Lender for any actions or events occurring on or before
the date hereof, and each Loan Party hereby waives and releases any right to
assert same.

 

12



--------------------------------------------------------------------------------

3. Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

4. Terms Generally. References in this Amendment, the Credit Agreement and the
Amended Credit Agreement to the words “clause” and “paragraph” shall be
construed to have the same meaning.

5. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or by other electronic image scan transmission (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment. The Administrative Agent may also require that any such documents and
signatures delivered by facsimile or by other electronic image scan transmission
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or other electronic image scan transmission.

6. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment, the Amended Credit Agreement and the
other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Amended Credit Agreement and the
other Loan Documents shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Amendment, the
Amended Credit Agreement or any of the other Loan Documents.

7. Amendment Constitutes Loan Document. This Amendment and each Reaffirmation
Agreement executed in connection herewith shall constitute a “Loan Document” for
purposes of the Credit Agreement, the Amended Credit Agreement and the other
Loan Documents.

8. FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment No. 6 Effective Date, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
administrative agent to treat the Amended Credit Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

9. Lender Authorization. The Required Lenders and each Agent (other than the
Administrative Agent), hereby authorizes the Administrative Agent, on its behalf
and on behalf of the Lenders or other Agent, in the Administrative Agent’s sole
discretion, to waive in advance any prior notice requirements under the Loan
Documents in respect of any merger, conversion, dissolution, or other
transaction effected pursuant to the 2015 Reorganization, to the extent that the
reorganization steps are described in the 2015 Reorganization Disclosure Letter
on the date hereof or are amended after the date hereof to reflect such
transaction with the consent of the Administrative Agent in its sole discretion.

 

13



--------------------------------------------------------------------------------

VIII. Reaffirmation

1. Reaffirmation of Obligations and Liabilities. Each Loan Party hereby
acknowledges and agrees that, after giving effect to this Amendment No. 5 on the
Amendment No. 6 Effective Date, all of its respective obligations under each of
the Loan Documents to which such Loan Party is a party are reaffirmed, and
remain in full force and effect on a continuous basis, without novation. Each
Loan Party acknowledges that the guarantees, obligations and liabilities of such
Loan Party under the Credit Agreement continue in full force and effect on a
continuous basis without novation, unpaid and undischarged, except as expressly
provided in the Amended Credit Agreement, pursuant to the Amended Credit
Agreement.

2. Reaffirmation of Liens. As of the Amendment No. 6 Effective Date, each Loan
Party reaffirms each Lien it granted in favor of the Administrative Collateral
Agent or UK Security Trustee, as applicable for the benefit of the Secured
Parties and any Liens that were otherwise created or arose in favor of the
Administrative Collateral Agent for the benefit of the Secured Parties, and
reaffirms each other right and obligation, in each case, under or as set forth
in each of the Loan Documents to which such Loan Party is a party, which shall
continue in full force and effect during the term of the Amended Credit
Agreement and any amendments, amendments and restatements, supplements or other
modifications thereof and shall continue to secure the Secured Obligations of
the Loan Parties, including, without limitation, all Obligations as defined in
the Amended Credit Agreement, and secure the obligations of the other Loan
Parties under each Loan Document, in each case, on and subject to the terms and
conditions set forth in the Amended Credit Agreement and the other Loan
Documents.

[The remainder of this page is intentionally blank.]

 

14



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

BORROWERS: COTT CORPORATION CORPORATION COTT By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President COTT
BEVERAGES INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President CLIFFSTAR
LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President COTT
BEVERAGES LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director

Signature page to Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

DS SERVICES OF AMERICA, INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President

 

2



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: 156775 CANADA INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President 967979
ONTARIO LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President 804340
ONTARIO LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President 2011438
ONTARIO LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President

 

3



--------------------------------------------------------------------------------

COTT RETAIL BRANDS LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director

 

4



--------------------------------------------------------------------------------

COTT LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT EUROPE TRADING LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT PRIVATE LABEL LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT NELSON (HOLDINGS) LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT (NELSON) LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT USA FINANCE LLC By

/s/ Ceaser Gonzalez

Name: Ceaser Gonzalez Title: President

 

5



--------------------------------------------------------------------------------

COTT HOLDINGS INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President INTERIM
BCB, LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President COTT
VENDING INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President COTT
INVESTMENT, L.L.C. By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President COTT U.S.
ACQUISITION LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President

 

6



--------------------------------------------------------------------------------

COTT ACQUISITION LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President STAR REAL
PROPERTY LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President CAROLINE
LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President

 

7



--------------------------------------------------------------------------------

COTT UK ACQUISITION LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director COTT ACQUISITION LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director COTT LUXEMBOURG S.A R.L. a company
incorporated in Luxembourg, with a share capital of USD 3,536,337.84, having its
registered office at 595, rue de Neudorf, L-2220 Luxembourg, RCS Luxembourg B
162397 By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Class A Manager

 

8



--------------------------------------------------------------------------------

COTT DEVELOPMENTS LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director COOKE BROS HOLDINGS LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director COOKE BROS. (TATTENHALL) LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director CALYPSO SOFT DRINKS LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director TT CALCO LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director MR FREEZE (EUROPE) LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director

 

9



--------------------------------------------------------------------------------

COTT VENTURES UK LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director COTT VENTURES LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director AIMIA FOODS HOLDINGS LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director AIMIA FOODS LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director AIMIA FOODS GROUP LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director STOCKPACK LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director

 

10



--------------------------------------------------------------------------------

AIMIA FOODS EBT COMPANY LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director DS SERVICES HOLDINGS, INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President DS
Customer Care, LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President DSS GROUP,
INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Chief Accounting Officer and Vice President

 

11



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as an Issuing Bank, as a Swingline
Lender and as a Lender By

/s/ Lisa A. Morrison

Name: Lisa A. Morrison Title: Authorized Officer JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Administrative Collateral Agent By

/s/ Lisa A. Morrison

Name: Lisa A. Morrison Title: Authorized Officer JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as an Issuing Bank, as a Swingline Lender and as a Lender By

/s/ Agostino A. Marchetti

Name: Agostino A. Marchetti Title: Senior Vice President JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, as an Issuing Bank, as a Swingline Lender and as a Lender
By

/s/ Timothy I. Jacob

Name: Timothy I. Jacob Title: Senior Vice President

 

12



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as UK Security Trustee By

/s/ Timothy I. Jacob

Name: Timothy I. Jacob Title: Senior Vice President

 

13



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Documentation Agent and as a Lender By

/s/ Andrew A. Doherty

Name: Andrew A. Doherty Title: Senior Vice President

BANK OF AMERICA, N.A., CANADA BRANCH,

as a Lender

By

/s/ Sylwia Durkiewicz

Name: Sylwia Durkiewicz Title: Vice President

 

14



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent and as a Lender

By

/s/ Steven B. Flowers

Name: Steven B. Flowers Title: Duly Authorized Signatory

 

15



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President By

/s/ Kirk L. Tashjian

Name: Kirk L. Tashjian Title: Director

 

16



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender

By

/s/ Mark Bradford

Name: Mark Bradford Title: Vice President

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,

as a Lender

By

/s/ David G. Phillips

Name: David G. Phillips Title: Senior Vice President Credit Officer, Canada
Wells Fargo Capital Finance Corporation Canada WELLS FARGO BANK, N.A.
(LONDON BRANCH), as a Lender By

/s/ N B Hogan

Name: N B Hogan Title: Authorized Signatory

 

17



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By

/s/ Todd Milenius

Name: Todd Milenius Title: Vice President PNC BANK, CANADA BRANCH, as a Lender
By

/s/ Michael Etienne

Name: Michael Etienne Title: Senior Vice President

 

18



--------------------------------------------------------------------------------

Exhibit H

Sale and Leaseback Properties

 

Address

  

City / State

  

Owner

11811 Highway 67    Lakeside, CA    DS Services of America, Inc. 1761 Newport
Road    Ephrata, PA    DS Services of America, Inc. 27815 Highway Blvd    Katy,
TX    DS Services of America, Inc. 6055 South Harlem Avenue    Chicago, IL    DS
Services of America, Inc. 6155 South Harlem Avenue    Chicago, IL    DS Services
of America, Inc. 6750 Discovery Boulevard    Mableton, GA    DS Services of
America, Inc. 193 Mauney Road    Blairsville, GA    Cott Beverages Inc. 1001
10th Avenue    Columbus, GA    Cott Beverages Inc. 1990 Hood Road    Greer, SC
   Cliffstar LLC One Cliffstar Avenue    Dunkirk, NY    Star Real Property LLC
3502 Enterprise Avenue    Joplin, MO    Cliffstar LLC

 

Exhibit H